 Case 7:20-cr-00007-MFU Document 1 Filed 01/23/20 Page 1 of 2 Pageid#: 1
                                                                    CLERK'S Oi'Nl
                                                                                t'
                                                                                 .l
                                                                                  ii(.jS IJEST.G(*
                                                                                                 )LIR-r
                                                                           A7':'
                                                                               i0?,$LkOKZ,Ll,'
                                                                                             %
                                                                                  j:j')-j(()

                     IN THE UN ITED STATESDISTRICT COURT                   JAN 2n 2220
                    FOR TH E W ESTERN DISTRJCT OF V IRGIN IA JULtAC                            ,cunR
                               ROAN OKE DIV ISION            BY;
                                                                             sypk       cl
                                                                                         .nats
                               JAM JA RY 2020 SESSION

UNITED STATESOFAMERICA                          criminalNo.7:20-01.
                                                                  -R

                                                IND ICTM EN T

CA LV W TH OM A S H EN DERSON ,JR .             ln V iolation of:

                                                       18U.S.C.j922(g)(1)
                                     CO UN T O NE

The Grand Jury charges:

      1. On oraboutOctober 2,2019,in the W estern JudicialDistrictofV irginia,the

defendant,CALVIN THOM AS HEN DERSON ,JR.,know ing thathe had been previously

convicted of a crim e punishable by im prisonm ent for a term exceeding one year, did

know ingly possessa tirearm ,to w ita Sm ith & W esson m odelSD40VE .40 caliberpistol.

Said fireal'm had previously been shipped and transported in interstate or foreign

Com m erce.


              A1lin violation ofTitle 18sUnited StatesCode,Section 922(g)(1).
                             NO TICE OF FO RFEITU RE

      1.       Upon conviction of the felony offense alleged in this lndictm ent, the

defendantsshallforfeitto the United States:

           a. any firearm s and am m unition involved orused in the com m ission of
              said offenses,orpossessed in violation thereof,pursuantto 18 U .S.C.
               j924(d)and28U.S.C.j2461(c).
   Case 7:20-cr-00007-MFU Document 1 Filed 01/23/20 Page 2 of 2 Pageid#: 2




                The property to be forfeited to the United States includes butis notlim ited

  tothefollowingpropeo :
        a.      Firearm s

             1) A Smith & W esson model SD40VE .40 caliber pistol, serial
                17+ X 9911
             2) A11 ammunition, magazines, and accessories associated with this
                firearm
             3) Ifany ofthe above-deseribed forfeitable property,as aresultofany actor
                om ission ofthe defendant:

                a. cannotbe located upon the exercise ofdue diligence;
                b. hasbeen transferred orsold to,ordeposited w ith athird person;
                c. hasbeenplacedbeyondthejurisdictionoftheCourt;
                d. hasbeen substantially dim inished in value;or
                e. hasbeen com m ingled with otherproperty w hich cannotbe
                   subdivided withoutdifticulty;

  itisthe intentoftheUnited Statesto seek forfeitureofany otherproperty ofthe defendant

  uptothevalueoftheabove-described forfeitableproperty,pursuantto21U.S.C.j8531).
        A TRUE BILL this     .   k.% dayofJanuary,2020.

                                                         /sT oreperson
                                                         FOREPER SON


* TH M AS T.C        LEN
 UN    ED STATE A TTORN EY
